1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                 ***
5

6     JEREMY TURNER,                                   Case No. 3:17-cv-00139-MMD-WGC

7                                      Petitioner,                    ORDER

8            v.

9
      RENEE BAKER, et al.,
10
                                   Respondents.
11

12          In this habeas corpus action, on March 21, 2019, Respondents filed an answer to

13   the amended habeas petition (ECF No. 53). Pro se Petitioner Jeremy Turner then filed a

14   reply to the answer on July 23, 2019 (ECF No. 57).

15          On July 23, 2019, Turner also filed a document entitled “Motion for Enlargement

16   of Time to File Supplemental Points and Authorities” (ECF No. 56). In that motion, Turner

17   requests leave of court to file a supplemental reply; he requests 30 days to do so. Taking

18   into account that Turner is incarcerated and appears pro se, the Court will grant his

19   request for an opportunity to further reply to Respondents’ answer. Further, having

20   examined the answer, and also the reply that Turner has filed, the Court determines that

21   a response to Turner’s reply and any supplemental reply will be helpful to the Court, and

22   the Court will set a schedule for Respondents to file a response to Turner’s replies. The

23   Court will not be inclined to allow any further briefing beyond that allowed by this order.

24          It is therefore ordered that Petitioner’s Motion for Enlargement of Time to File

25   Supplemental Points and Authorities (ECF No. 56) is granted. Petitioner will have 30 days

26   from the date of this order to file a supplemental reply to Respondents’ answer.

27   ///

28   ///
1          It is further ordered that Respondents will have 60 days from the date of this order

2    to file a response to Petitioner’s reply and any supplemental reply to their answer.

3          DATED THIS 24th day of July 2019.

4

5                                                    MIRANDA M. DU,
                                                     UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 2
